United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1885
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Elmer Keith Taylor,                     *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 3, 2004
                                Filed: December 8, 2004
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Elmer Keith Taylor (Taylor) pled guilty to being an armed career criminal in
possession of a firearm, and the district court1 sentenced him in accordance with the
parties’ stipulation under Federal Rule of Criminal Procedure 11(c)(1)(C) to 420
months imprisonment and 5 years supervised release. On appeal, Taylor challenges
the district court’s order finding him competent to stand trial, and we affirm.




       ¹The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
       “Due process requires that a defendant be competent to plead guilty.” Hunter
v. Bowersox, 172 F.3d 1016, 1020 (8th Cir. 1999). The test for determining
competency to plead guilty or proceed to trial is “whether a criminal defendant ‘has
sufficient present ability to consult with his lawyer with a reasonable degree of
rational understanding--and whether he has a rational as well as factual understanding
of the proceedings against him.’” Drope v. Missouri, 420 U.S. 162, 172 (1975)
(quoting Dusky v. United States, 362 U.S. 402 (1960) (per curiam)).

       Having carefully reviewed the record, we find no clear error in the district
court’s competency ruling. See United States v. Cook, 356 F.3d 913, 918 (8th Cir.
2004) (standard of review). Notwithstanding one psychologist’s view that Taylor was
incompetent, the court’s ruling was supported by the report and testimony of a staff
psychologist at the United States Medical Center for Federal Prisoners in Springfield,
Missouri, where Taylor was evaluated for about a month. The staff psychologist
found Taylor had no mental disorder that would interfere with his ability to
understand the proceedings against him and assist in his defense. See United States
v. Tucker, 243 F.3d 499, 506 (8th Cir.) (when there are two permissible views of
evidence, factfinder’s choice between them cannot be clearly erroneous). The court’s
ruling was also supported by Taylor’s demeanor at the competency hearings, when
Taylor raised questions about his constitutionally guaranteed trial rights and about his
counsel’s performance, and at the change-of-plea hearing, when Taylor assured the
court that he understood the proceedings and felt better emotionally than he had in
the past. See Vogt v. United States, 88 F.3d 587, 591 (8th Cir. 1996) (in considering
defendant’s mental competency to stand trial, attention should be paid to any
evidence of defendant’s irrational behavior, his demeanor before trial court, available
medical evaluations, and whether counsel questioned defendant’s competency before
court).

      Accordingly, we affirm.
                     ______________________________

                                          -2-